Citation Nr: 0711571	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-00 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 through 
December 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburg, Pennsylvania.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 200; the immediate cause of 
death was a brain tumor.

2.  At the time of the veteran's death, the veteran was not 
service-connected for any disabilities.

3.  The veteran's brain tumor was not manifested in service 
or within one year after discharge from service, and has not 
been shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1310, 1312 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the appellant of any evidence that is 
necessary to substantiate her claim.  This includes notifying 
the appellant of the evidence VA will attempt to obtain and 
that which the appellant is responsible for submitting.  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

Although the appellant has not been provided notice of the 
type of evidence necessary to establish an effective date, 
the Board finds that there is no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As 
explained below, the Board has determined that service 
connection for cause of death is not warranted.  
Consequently, no effective date will be assigned, so there 
can be no possibility of any prejudice to the appellant in 
not notifying her of the evidence pertinent to this element.

In the instant case, the Board concludes that the RO letter 
sent in December 2001, (prior to the January 2003 adverse 
determination) adequately informed the appellant of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
appellant was expected to provide.  The letter also 
essentially told the appellant to submit any information or 
evidence in her possession.  The RO requested that the 
appellant identify any relevant records and/or additional 
supporting information or evidence, and submit authorizations 
to the RO so that the RO could obtain the records or other 
evidence on her behalf.  In light of the foregoing, the Board 
finds that the VA's duty to notify has been fully satisfied 
with respect to the claim.

The Board further notes that the veteran's service medical 
records and private medical records have been obtained.  The 
appellant was also afforded a hearing at the Pittsburgh RO.  
Additionally, the appellant submitted numerous statements 
regarding the veteran's condition.  The appellant has not 
identified any further evidence with respect to her claim, 
and the Board is similarly unaware of any such evidence.  
Given the foregoing, the duty to assist has been satisfied.

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria


To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including malignant tumors, which 
become manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  
The presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  
38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted 
by affirmative, though not necessarily conclusive, evidence 
to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. 
§ 3.307(d).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma, dermatofibrosarcoma protuberans, 
malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  For purposes of the presumption, the term 
"acute and subacute peripheral neuropathy" means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  Id.  

The United States Court of Appeals for the Federal Circuit 
has held that, even when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 
34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  The United States 
Court of Appeals for Veterans Claims has specifically held 
that the provisions set forth in Combee are applicable in 
cases involving Agent Orange exposure.  McCartt v. West, 
12 Vet. App. 164, 167 (1999).  


History and Analysis

The veteran died on June [redacted], 2001.  The death certificate 
reflects that the immediate cause of death was a brain tumor.  
No other significant conditions were listed as contributing 
to the death.

The record reflects that during his lifetime, the veteran 
applied for service connection for a malignant brain tumor 
with seizures as a result of exposure to herbicides.  The RO 
denied service connection by a rating decision dated April 
2000.  At the time of his death, the veteran was not service-
connected for any disabilities.

The appellant contends that the veteran was exposed to Agent 
Orange during his military service, and that his exposure 
caused his brain tumor and ultimately his death.  

In reviewing the appellant's claim for service connection for 
cause of death under the provisions pertaining to chronic 
diseases, the Board notes that the record is devoid of 
competent evidence of the manifestation of any malignant 
tumors, at any time during service or within the one-year 
period immediately following service.  Thus, the Board is 
precluded from further entertaining a potential grant of 
service connection for cause of death due to a brain tumor 
under the provisions pertaining to presumptive service 
connection for chronic diseases.  

In reviewing the appellant's claim for service connection for 
cause of death under the provisions pertaining to diseases 
presumptively associated with Agent Orange exposure, the 
Board notes that the record is devoid of any evidence of any 
presumptive diseases listed in Section 3.309(e), at any time 
during or after service.  The Board further acknowledges the 
appellant's contention that the veteran was exposed to Agent 
Orange during service.  However, the appellant does not 
contend that the veteran served in the Republic of Vietnam, 
and no service records show service in Vietnam.  While the 
Board notes statements from the veteran and the appellant to 
the effect that the veteran serviced planes which were in 
Vietnam and that as a result he was exposed to Agent Orange, 
there is no corroborating evidence of such Agent Orange 
exposure due to his service duties.  There is no evidence 
showing that the veteran served in Vietnam and there is no 
corroborating evidence showing exposure to Agent Orange 
outside of Vietnam.  Given the foregoing, the veteran cannot 
be found to have been exposed to Agent Orange in service.

If competent evidence demonstrated that the veteran's brain 
tumor had its onset during, or was etiologically related to, 
his period of active military service, service connection for 
cause of death can be granted on a direct basis.  However, 
there is no evidence to support a direct connection.  The 
service medical records are silent as to any complaints of, 
or treatment for, any manifestation of a brain tumor at any 
time during service.  Furthermore, the veteran was not 
diagnosed with a brain tumor until April 1999, nearly 30 
years after discharge from service.  Thus, presumptive 
service connection is not warranted under the provisions of 
38 C.F.R. §§ 3.307. 3.309. 

The appellant submitted a medical opinion by Dr. S.F.  The 
appellant contended in her RO hearing, that the physician 
reviewed the veteran's medical file and told the appellant 
that there was conclusive evidence that the veteran was 
exposed to Agent Orange.  In her written opinion, which 
appears to be dated April 2002, Dr. S.F. indicated that based 
on the veteran's job history and the reported physical 
symptoms, it was possible that the veteran's symptoms could 
have been due to Agent Orange exposure.  The Board finds that 
the opinion lacks probative value.  The opinion is too 
speculative to provide a nexus between any alleged exposure 
to Agent Orange and the brain tumor that caused the veteran's 
death.  See Tirpak v. Derwinski, 2 Vet. App. 609. 610 (1992).  
First, there is no objective evidence showing that the 
veteran was exposed to Agent Orange.  The opinion appears to 
be based on uncorroborated history as reported by the veteran 
concerning exposure to Agent Orange in service.  As discussed 
above, the Board finds that there is insufficient evidence 
showing that the veteran was exposed to Agent Orange in 
service.  Second, as the Board finds that the veteran was not 
exposed to Agent Orange in service, the opinion lacks 
probative value in attempting to link the veteran's brain 
cancer to service.  

Furthermore, other letters submitted by the veteran's other 
treating physicians only provide a list of the veteran's 
medical problems and coinciding treatments, and do not make 
any statement as to whether the veteran's brain tumor was 
caused by any incident of service.  For example, a medical 
statement by Dr. R.A.W., dated February 2002, indicated that 
he treated the veteran from September 1999 through March 
2000.  During that time, the veteran received radiation 
therapy, steroids to control brain swelling, and 
anticonvulsants to prevent seizures.  

Finally, the appellant submitted statements written by the 
veteran prior to his death, as well as her own statements 
regarding the veteran's condition.  The appellant was also 
afforded a hearing at the RO where she described the 
veteran's condition prior to his death.  The veteran, in his 
statement filed with his initial claim for service connection 
prior to his death, stated that while he was stationed in the 
United States during the Vietnam War, he was exposed to Agent 
Orange while providing maintenance for, and loading planes 
that were coming from and going to Vietnam.  

In both the hearing and her statements, the appellant 
contended that the veteran would have falling episodes since 
she met him in 1971.  The appellant also stated that after 
the veteran was diagnosed with a brain tumor, she started to 
"connect the dots" that his neurological condition, 
including his falling episodes, was related to his alleged 
Agent Orange exposure during service.  

The Board finds that the statements and arguments offered by 
appellant and the veteran concerning the etiology of the 
veteran's brain cancer lack probative value.  In this regard, 
neither the appellant nor the veteran has, or had the 
capacity to provide evidence that requires specialized 
knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  If the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).

Given the above, there is no competent evidence showing that 
the veteran was exposed to agent orange during his service, 
nor is there competent medical evidence showing that the 
veteran's brain tumor was related to any incidence of 
service.  Therefore, the preponderance of the evidence is 
against entitlement to service connection for cause of death.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for cause of death is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


